Case 1:17-cr-10392-NI\/|G Document 53 Filed 03/21/19 Page 1 of 7

AO 2453 (Rev. 02!|8) Judgment in a Criminal Case

 

 

 

 

 

 

Shect 1
UNITED STATES DiSTRiCT COURT
District of Massachusetts
UNlTED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
MaSElun Green § Cage Number; 13 17 CR 10392 _ 001 _ NMG
) USM Number: 00645-138
)
) James Michae| Caramanica
) Defendai:it’s Attomey
THE DEFENDANT:
m pleaded guilty to count(s) 1°2 On 6/1"2018
l:l pleaded nolo contendere to count(s)
which was accepted by the court.
l:| was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offensc Offense Ended Couiit
21 U.S.C. § 846, Conspiracy to Distribute 28 Grams or More ofCocaine Base 12/12/16 l of 2
21 U.S.C. § 84l(a)(1),
21 U.S.C. § 84l(b)(l)(B)
is U.S.C. § 922(3)(1)(A) Dealing in Fireanns Wirhouc a License 01/18/17 2 0f2
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
[l The defendant has been found not guilty on count(s)
[I Count(s) [] is ]:| are dismissed on the motion of the United States.

 

lt is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 da s of_any change ofname, residence,
or mailing address until_al] fines, restitution,.costs, and special assessments imposed l_)y this }udgmerit are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes m economic circumstances

3/21 l20‘| 9
Date ofImposition of J udgment

57a/maxwan

Signature of.ludge

The Honorable Nathaniel M. Gorton
Judge, U.S. District Coui't

 

 

Name and Title of Judge

3/;21[/¢‘3

Date

Case 1:17-cr-10392-Nl\/|G Document 53 Filed 03/21/19 Page 2 of 7

AO 245B (Rev.OZ/ 18) Judgmeot io Cn'minal Case
Sheet 2 - lmprisonmeot

DEFENDANT; Masaun Green
CASE NUMBER; 1: 17 CR 10392 - 001 - NMG

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of: 24 month(s)

This term consists of terms of 24 months on Counts 1 and 2, to be served concurrently.

El The court makes the following recommendations to the Bureau of Prisons:

That the defendant participate in substance abuse treatment while in Bureau of Prisons’ custody.

That the defendant participate in vocational training in order help prepare him to enter the workforce upon his release from
imprisonment

Zl The defendant is remanded to the custody of the United States Marshal.
l:l The defendant shall surrender to the United States Marshal for this district:

l:l at l:l a.m. |:l p.m. on
l:l as notified by the United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[l before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

Judgment - Page 2 of 7

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment
UNl'l`ED STATES MARSHAL
By

 

DEPU'I`Y UNlTED STATES MARSHAL

Case 1:17-cr-10392-N|\/|G Document 53 Filed 03/21/19 Page 3 of 7

AO 2453 (Rcv. 02/] 8) Judgment in a Criminal Case
Sheet 3 - Supervised Relcasc

ll

Judgmcut-Page 3 of

 

DEFENDANT: N|asaun Green
CASE NUMBER: 1: 17 CR 10392 - 001 - NMG

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 4 year(s)

This term consists of terms of 4 years on Count 1 and 3 years on Count 2, to be served concurrent|y.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain h'om any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereai’ter, as determined by the court.

l:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4. M You must cooperate in the collection of DNA as directed by the probation officer. (check rfapplicable)

.‘".N!"

5~ l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

6. |:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Case 1:17-cr-10392-N|\/|G Document 53 Filed 03/21/19 Page 4 of 7

AO 2453 (Rcv. 02/]8) Judgrriei:it ina Criminai Case
Shcet 3A j Supervised Release
Judg'ment_Page 4 of 7
DEFENDANT; Masaun Green
CASE NUMBER: lt 17 CR 10392 - 001 - NMG

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame

2. After initially reporting to the probation office, you will receive instructions f`rom the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation ofiicer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72

hours of becoming aware of a change or expected change

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days iri advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement oiiicer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12_ If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

§~"."*

U.S. Probation Office Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvfew ofProbati`on and Supervi'sed
Release Coridr'tioas, available at: www.uscourts.gov.

Def`endant's Signature Date

 

 

Case 1:17-cr-10392-N|\/|G Document 53 Filed 03/21/19 Page 5 of 7

AO 245B(Rev. 02/18) .ludgment in a Criminal Case

Sheet 3D - Supervised Release
Judgment-Page 5 of '

DEFENDANT: N|asaun Green
CASE NUMBER: 1= 17 CR 10392 - 001 - NMG

SPECIAL CONDITIONS OF SUPERVISION

The Court makes a judicial recommendation that the defendant consider participation in the Probation Ofiice's RESTART
program during the term of supervised release if deemed to be an appropriate candidate

1. The defendant is to reside for a period of 6 months in a Residentia| Re-Entry Center, or until a suitable release address
has been identined and has been approved by the Probation Of‘tice. The defendant shall observe the rules of that facility.

2. You must participate in a vocational services training program, as directed by the Probation Ofiice. Such program may
include job readiness training and/or skills development training.

3. You must participate in an educational services program, as directed by the Probation Office. Such program may
include GED preparation, Eng|ish as a Second Language classes, and/or other classes designed to improve your
proficiency in skills such as reading, writing, mathematics, and computer use.

4. You must participate in a program for substance abuse counseling as directed by the Probation Office, which program
may include testing, not to exceed 50 drug tests per year to determine whether you have reverted to the use of alcohol or
drugs.

6. You shall be required to contribute to the costs of evaluation, treatment programming, and/or monitoring (see Specia|
Conditions # 2-4), based on the ability to pay or availability of third-party payment

Case 1:17-cr-10392-N|\/|G Document 53 Filed 03/21/19 Page 6 of 7

AO 2458 (Rev. 02/18) Judgment in a Criminal Casc
Sheet 5 j Criminal Monetary Penalties

5 1

Jd ntkP 0f
DEFENDANT; Masaun Green “ gm age _ ___
CASE NUMBER: I: 17 CR 10392 - 001 - NMG

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under thc schedule of payments on Sheet 6.

Assessment .]VTA Assessment* Fine Restitution
TO'I`ALS $ 200.00 $ $ $
|:| The determination of restitution is deferred until . An Amended Judgmenr fn a Cri`mi'nai' Case (AO 245€) will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each pa ce shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payec Total Loss** Restitution Ordercd Priority or Percentagc
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 52,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment pursuant t0 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:| the interest requirement is waived for thc l:| fine |:| restitution

l:l the interest requirement forthc [:l fine l:l restitution is modified as follows:

* Justice for Victims of Traffickin r Act 01`20]5, Rub. L. NO. 114-22. _ _
** Findings for the total amount o losses _are required under Chapters l09A, l 10, 1 IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

Case 1:17-cr-10392-N|\/|G Document 53 Filed 03/21/19 Page 7 of 7
AO 2458 (Rev.02/18) Judgment in a Criminal Case
Sheet 6 _ Schcdulc of Payments
Judgmcot _ Page z of l
DEFENDANT: N|asaun Green
CASENUMBER: 1: 17 CR 10392 - 001 - NMG

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of $ 200-00 due immediately, balance due

[] not later than ,or
l:| in accordance with |:| C, |] D, |:| E, or |:| Fbelow; or

B l:l Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

C |:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (eg., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F |:| Special instructions regarding the payment of criminal monetary penalties:

Unless the cou_rt ha_s expressly ordered otherwise, if this judgment imposes imprisonment pa ent of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and _Co-Defendant Names and Case Numbers (i'ncludi'ng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l___l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

